NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
                                             

                United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                               Argued January 24, 2017 
                              Decided February 16, 2017 
                                            
                                        Before 
 
                        WILLIAM J. BAUER, Circuit Judge 
                     
                        FRANK H. EASTERBROOK, Circuit Judge
                     
                        MICHAEL S. KANNE, Circuit Judge 
 
 
No. 16‐2755 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Central District of Illinois.
                                                 
      v.                                        No. 14‐cr‐40053‐002 
                                                 
GIANCO F. SHERIDAN, a/k/a GEO                   Sara Darrow, 
      Defendant‐Appellant.                      Judge. 
       

                                      O R D E R 

       Gianco Sheridan was convicted after a jury trial of money laundering and 
conspiring to commit that offense. His cousin was dealing marijuana and, at Sheridan’s 
urging, had directed a repeat customer to make payments by depositing currency into 
Sheridan’s bank accounts for the cousin’s benefit. Sheridan argues that the government 
did not introduce sufficient evidence to prove that (1) he intended to conceal the 
transactions, (2) the deposits represented drug proceeds, (3) he knew the deposits were 
No. 16‐2755                                                                      Page 2 
 
proceeds of unlawful activity, or (4) the conspiracy’s purpose was to launder money. To 
the contrary, the evidence on these points is overwhelming. 

       Sheridan and his cousin, Quisontro Hart, lived in California. Hart supplied 
marijuana to Joel McCalebb in Rock Island, Illinois. Hart would mail to McCalebb 
packages of marijuana weighing 1 to 2 pounds, each costing $4,000 to $4,800. In turn 
McCalebb would mail currency to Hart or deposit currency in designated bank accounts, 
four of them Sheridan’s.   

       Sheridan was charged with 32 substantive counts of money laundering, each 
corresponding to a deposit that McCalebb had made, see 18 U.S.C. § 1956(a)(1)(B)(i), and 
conspiring to launder drug proceeds, id. § 1956(h). Hart, who pleaded guilty to 
conspiracy to distribute marijuana, testified at Sheridan’s trial that initially McCalebb 
was making payments into his Chase account or the Wells Fargo account of 
Justin Gregle, Hart’s friend. Hart explained that he wanted McCalebb’s payments split 
between two accounts “so no one account would look like it was overly used at a time.” 
But Chase became suspicious anyway and closed Hart’s account in the summer of 2013, 
and Hart never opened another. Soon after, Sheridan moved in with Hart’s mother, then 
Hart, and finally with a friend of Hart (all three in Los Angeles). Hart also used that 
friend’s apartment to package marijuana. Sheridan learned about Hart’s arrangement 
with Gregle and mentioned that he also had a Wells Fargo account. In exchange for 
allowing McCalebb to make deposits into Sheridan’s account, Hart paid Sheridan a 
small percentage of each deposit and also gave him marijuana.   

       Hart and Sheridan reached a “mutual understanding” that Hart’s name could not 
be associated with the bank accounts, and over the next year Sheridan opened several 
more, beginning with a personal account at Bank of America. Sheridan also opened an 
account at U.S. Bank in the name of a phony business, “Soles & Photos,” after McCalebb 
told Sheridan and Hart how to get a business license. But after just a week the bank 
closed that account for suspicious activity. Sheridan then opened another account at 
Bank of America under “Soles & Photos.” Hart testified that Sheridan opened the 
business accounts “because of what we were doing with the marijuana.” 

       Hart did not permit Sheridan to communicate with McCalebb; McCalebb would 
text Hart from the Midwest after depositing currency into a branch of Wells Fargo, U.S. 
Bank, or Bank of America, then Hart would text Sheridan to confirm his receipt of the 
money in his account. After that Sheridan withdrew the money from branches in 
California, retaining only his percentage.   
No. 16‐2755                                                                          Page 3 
 
        Hart told the jury that after Chase had closed his account in 2013 he didn’t open 
another bank account in his name to be used for McCalebb’s payments. “I didn’t want to 
get in trouble,” he explained, “plus my name was kind of hot with the DEA” because of 
a similar drug operation in Alaska. The plan, he said, was “for McCalebb and I to stay off 
the radar as much as possible and, therefore, we’ll have longer success in shipping and 
receiving marijuana.” Jon Johnson, a sheriff’s deputy with prior federal experience as an 
agent with the DEA and IRS Criminal Investigation Division, testified that he had 
reviewed records from Sheridan’s bank accounts and then identified each charged 
deposit and corresponding withdrawal.   

       Sheridan moved for a judgment of acquittal at the close of evidence, arguing that 
the government had not presented sufficient evidence to support a conviction on any 
count. The district court denied his motion. Sheridan’s attorney conceded in closing that 
the government had proved he conducted financial transactions “in abundance” but 
contested the other elements of money laundering and the underlying conspiracy.   

       The jury found Sheridan guilty on all counts. He moved for a new trial, contesting 
the sufficiency of the evidence, which the court denied. Sheridan was sentenced to 
33 months’ imprisonment on each count, to run concurrently.   

        For all of the counts, Sheridan again concedes on appeal that the government 
proved he conducted financial transactions but contests the remaining elements: that he 
knew those transactions were designed “to conceal or disguise the nature, the location, 
the source, the ownership, or the control of the proceeds of specified unlawful activity”; 
that in fact the funds were proceeds of specified unlawful activity; and that he knew the 
funds were proceeds of some form of unlawful activity, see 18 U.S.C. § 1956(a)(1)(B)(i); 
United States v. Turner, 400 F.3d 491, 496 (7th Cir. 2005).   

       Sheridan’s main argument is that McCalebb’s deposits and his own withdrawals 
did not violate § 1956(a)(1) because, Sheridan says, “the evidence presented by the 
Government at trial demonstrated that Sheridan did not ‘conceal or disguise the nature, 
the location, the source, the ownership, or the control of the proceeds’ where he 
performed simple banking transactions under his own account number, openly and 
notoriously.” Instead, Sheridan says, he “merely facilitated the transfer of funds between 
McCalebb and Hart.” Sheridan argues that he openly banked under his own name, used 
the money remaining in his account (his fee) only for personal transactions, and did not 
“clean” the money before giving it to Hart. 

       But the “concealment” element, see 18 U.S.C. § 1956(a)(1)(B)(i), actually requires 
that the defendant know the financial transaction was designed to conceal, not that it 
No. 16‐2755                                                                           Page 4 
 
succesfully conceal. Turner, 400 F.3d at 496; United States v. Esterman, 324 F.3d 565, 573 
(7th Cir. 2003) (concluding that conviction under § 1956 requires proof of “intent to 
disguise or conceal transactions”). Sheridan cites no authority for the proposition that a 
poor design to conceal—which is essentially all that he asserts here—is a defense under 
§ 1956. And in this case the government presented ample evidence for a rational jury to 
infer that Sheridan had allowed his preexisting Wells Fargo account, and specifically 
opened new accounts at two other banks, to be used to conceal the money’s relationship 
to Hart and McCalebb.   

        Using a third party to disguise the real owner of funds is evidence of intent to 
conceal. Esterman, 324 F.3d at 573. Sheridan’s argument that he banked under his own 
name is not only misleading (two of the accounts were opened in the name of a phony 
business) but also beside the point, since the money moving through Sheridan’s 
accounts belonged to Hart, not Sheridan. Hart testified that the deposits were made to 
Sheridan’s account because he and McCalebb wanted to “stay off the radar.” Given that 
evidence, as well as the number of bank accounts that Sheridan opened and the fact that 
he used them only for Hart’s benefit, it’s inescapable that the charged financial 
transactions—the deposits of Hart’s money by McCalebb—were designed to conceal 
Hart’s ownership and control of the money. See, e.g., United States v. Baldridge, 559 F.3d 
1126, 1141 (10th Cir. 2009) (explaining that intent to conceal ownership of funds can be 
inferred from use of third party, with whom defendant has close relationship, to transfer 
funds); United States v. Shepard, 396 F.3d 1116, 1122 (10th Cir. 2005) (concluding that 
intent to conceal could be inferred from defendant’s deposit of illicit proceeds into 
daughter’s account); United States v. Bowman, 235 F.3d 1113, 1116 (8th Cir. 2000) 
(depositing cash from robberies into girlfriend’s account showed intent to conceal). 
Additionally, a rational jury could conclude that the transactions were designed to 
conceal the fact that McCalebb was depositing drug proceeds in Sheridan’s accounts. 
See United States v. Hall, 434 F.3d 42, 50–51 (1st Cir. 2006) (noting that § 1956 criminalizes 
transactions that conceal the source of drug proceeds “even if the defendant does not 
conceal his own identity in the process”). 

       Sheridan next argues that the government did not prove the currency deposited 
into his accounts came from specified unlawful activity, i.e., illegal drug sales, because 
only McCalebb could rule out the possibility that he deposited money from a legal 
source—and he didn’t testify. But Johnson, the sheriff’s deputy who summarized the 
financial transactions, testified that all of McCalebb’s deposits were currency. The jury 
knew that McCalebb was selling marijuana; thus, it rationally could conclude that 
McCalebb had generated currency from drug sales and was depositing that currency 
into Sheridan’s accounts. McCalebb had no other reason to put money into Sheridan’s 
No. 16‐2755                                                                           Page 5 
 
accounts. See United States v. Smith, 223 F.3d 554, 577 (7th Cir. 2000) (explaining that jury 
could infer that drug dealer’s cash payments had come from drug sales).   

       Sheridan then argues that the government did not prove he knew the money 
came from unlawful activity, because Hart controlled all communication with 
McCalebb. But the government presented enough evidence for a rational jury to infer 
that Sheridan knew drug money was deposited in his account. See, e.g., United States v. 
McBride, 724 F.3d 754, 757 (7th Cir. 2013) (concluding that judge at bench trial could find 
that defendant’s girlfriend knew he was dealing drugs and thus that money she 
deposited for him had come from drug sales rather than business which, she also knew, 
generated insubstantial income). Hart testified that, when he introduced his operation to 
Sheridan, he said that Gregle was “a guy who I use to get payment from McCalebb.” 
Hart also testified that Sheridan purchased packing supplies, helped package and mail 
drugs, and lived in the apartment where Hart prepared shipments. That was enough 
information for a rational jury to infer that Sheridan knew Hart was mailing drugs to a 
dealer in Illinois who would then deposit drug proceeds in Sheridan’s account. 

       Finally, Sheridan contests his conviction for conspiracy to launder drug proceeds, 
arguing that the government did not prove that the purpose of the conspiracy was to 
launder money. But Hart testified that Sheridan joined the conspiracy because he 
wanted to make money by letting Hart use his Wells Fargo bank account. Sheridan gave 
his account information to Hart based on a “mutual understanding” that Hart couldn’t 
use a bank account in his own name because the DEA knew about Hart from a similar 
drug enterprise in Alaska. And Hart explained that Sheridan had opened new accounts 
“because of what we were doing with the marijuana.” Based on that evidence, a rational 
jury readily could conclude that Sheridan joined McCalebb and Hart to “clean” their 
money. 

                                                                                AFFIRMED.